Name: Commission Regulation (EEC) No 3294/80 of 18 December 1980 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce
 Date Published: nan

 19 . 12 . 80 Official Journal of the European Communities No L 344/ 11 COMMISSION REGULATION (EEC) No 3294/80 of 18 December 1980 amending Regulation (EEC) No 2315 /76 on the sale of butter from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( : ), and in particular Article 6 (7) thereof. Whereas Article 1 of Commission Regulation ( EEC) No 231 5/76 ( ¢'), lays down that the product put up for sale must have been put into storage by the interven ­ tion agency for not less than six months ; Whereas , in view of the development of stocks , these sales should be limited to butter taken into storage before 1 February 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION . Article 1 In Article 1 of Regulation ( EEC) No 2315 /76 , the words 'which at the date of conclusion of the contract of sale has been held in store by them for not less than six months ' are hereby amended to read 'which has entered into stock before 1 February 1980 '. Article 2 This Regulation shall enter into force on 19 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1980 . For the Commission Finn GUNDELACH I 'ice - President (') O ! No L 148 . 28 . 6 . 1968 , p . 13 . (-') OJ No L 204, 28 . 7 . 1978 , p . 6 . V) OJ No L 261 , 25 . 9 . 1976 , p . 12 .